Citation Nr: 0313785	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  99-24 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for dry eyes 
ameibomitis, claimed as a residual of a right eye injury.

2.  Entitlement to an initial compensable rating for a left 
knee disability.

3.  Entitlement to an initial compensable rating for a right 
knee disability.

4.  Entitlement to an initial compensable rating for 
residuals of a left 5th metatarsal fracture.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to July 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that, in part, denied service connection 
for dry eyes ameibomitis claimed as residuals of a right eye 
injury and granted service connection for bilateral knee 
disorders and residuals of a left 5th metatarsal fracture 
with noncompensable evaluations.

This case was previously before the Board in January 2001 at 
which time it was remanded for additional development.


FINDINGS OF FACT

1.  Dry eyes ameibotitis began in service.

2.  The veteran refused to undergo VA orthopedic examination 
in January 2003.

3.  The veteran testified that he had no problems with the 
left 5th metatarsal, which is supported by clinical evidence.





CONCLUSIONS OF LAW

1.  Dry eyes ameibotitis was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307 
(2002).

2.  The criteria for an initial compensable rating for a left 
knee disorder have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a, Diagnostic Codes 5010-5257 (2002).

3.  The criteria for an initial compensable rating for a 
right knee disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Codes 5010-5257 (2002).

4.  The criteria for an initial compensable rating for 
residuals of a fractured left 5th metatarsal have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 
5283 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of a well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the March 1999 statement of the case and supplemental 
statements of the case dated in May 2000, February 2002, and 
February 2003, the veteran was notified of the law and 
regulations governing entitlement to the benefits sought, the 
evidence that would substantiate the claims, and the evidence 
that has been considered in connection with the appeal.  
Moreover, a January 2001 Board remand addressed VCAA and in a 
letter dated in March 2001, the RO specifically informed the 
veteran of the VCAA and VA's duty to assist and notify under 
the new law.  The Board finds that the aforementioned 
documents, which are incorporated by reference, collectively 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  In view of the foregoing, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claims, and 
has been provided ample opportunity to submit such 
information and evidence.  The duty to assist the veteran in 
obtaining evidence to substantiate his claims has been met 
through VA's attempt to obtain medical records identified by 
the veteran and the scheduling of VA examinations. He was 
also afforded the personal hearing he requested. 

Factual background

Service medical records indicated the veteran was seen at an 
eye clinic in May 1989 due to eye complaints.  The impression 
was refractive error.  Complaints of left knee pain were 
noted, in March 1990.  Records dated in April 1990, indicated 
the veteran had been poked in the right eye by a twig.  The 
eye was red and irritated with no evidence of foreign 
objects.  The eye was flushed and the assessment was corneal 
abrasion.  A follow-up appointment the following day noted 
the veteran's statement that his right eye was 80 percent 
improved.  The plan was to have additional follow-up if 
symptoms increased or if his eye was not 100 percent in 24 - 
48 hours.  No further treatment or complaints were noted.  In 
June 1996, x-rays showed the 5th metatarsal on the left foot 
was fractured.  He received a cast and additional treatment.  
His physical activity was restricted for a period.

The veteran underwent a VA orthopedic examination in 
September 1998.  A history of his fracture and other 
complaints in service were noted.  Examination of the knees 
revealed mild crepitus bilaterally in extension.  There was 
no evidence of subluxation, contracture, laxity, or 
instability.  Knee extension bilaterally was to zero degrees 
and extension was to 135 degrees, bilaterally.  Range of 
motion of all toes was normal.  The fracture was clinically 
well healed.  X-rays of the feet did not reveal any 
fractures.  X-rays of the knees revealed mild degenerative 
findings.

The veteran underwent a VA eye examination in October 1998.  
The right eye injury in service was noted.  He complained of 
problems of a sandy, gritty feeling, occasional sharp 
shooting pain, and watery photophobic eyes.  The symptoms 
occurred one to three times per month and lasted ten to 
fifteen seconds each time.  He indicated these problems did 
not exist prior to the eye injury.  The assessment was that 
the veteran had dry eyes ameiboitis that occurred in both 
eyes with the right eye in a greater stage than the left.  
The opinion was that the condition more likely happened over 
time as opposed to the specific injury in service.  It was 
difficult to say whether the injury hastened the presentation 
in the right eye and that question could not be answered with 
certainty.

The veteran testified during a personal hearing in February 
2001 that he could not go out into sunlight or wind without 
his eyes running; dryness was not the problem.  He stated 
that he had a scar or tissue that never healed as a result of 
the right eye injury in service.  Regarding his knees, he had 
occasional pain, stiffness, locking and problems with weight 
bearing.  He worked as a mail carrier and although he had not 
lost any work as a result of knee problems, it had affected 
his employment.  His knee problems were severe enough to 
warrant medical evaluation, but he didn't want to receive 
treatment.  He had some difficulty climbing stairs and 
bending down.  He did not have a lot of problems with the 
fractured 5th metatarsal other than a little stiffness and it 
did not prevent him from walking.  

The veteran underwent a VA orthopedic examination in March 
2000.  The claim file was not available for review.  On 
examination of the knees, there was no swelling, fluid, heat, 
or erythema.  There was mild tenderness posteriorly with the 
right knee greater than the left.  There was no subluxation, 
contracture, laxity, or instability.  Range of knee motion 
was the same as the previous examination.  He hopped normally 
and squatted normally on either foot.  The diagnosis was 
bilateral chondromalacia.  There was no clinical evidence of 
locking.  X-rays were negative for significant abnormalities.

The veteran underwent a VA eye examination in March 2000.  
The claims file was not available for review, but the results 
of the previous examination were noted.  Repeat findings were 
consistent with his complaints of the right eye being worse 
than the left; however, there were no objective findings to 
support his complaints.  An April 2000 addendum indicated 
that the March examination did not reveal any ocular signs to 
explain the intense right eye pain described by the veteran.  
After having received and reviewed the claims folder, the 
history of the right eye injury was noted.  Also noted was 
the most recent eye examination in service dated in January 
1997 that did not mention eye pain or the corneal abrasion of 
the right eye.  The assessment was that only a couple of 
instances could have caused the veteran's eye pain.  One 
option was that there was recurrent corneal erosion related 
to the injury; however, the history did not support this as 
it was seven or eight years after the incident and there were 
no clinical signs found of loose epithelium on the basement 
membrane.  The other situation could be if it was a deeper 
injury that could have damaged the corneal nerves; however, 
the injury was deemed superficial by the examiner in service 
and healed without sequelae, according to the notes.  Since 
there was no mention of eye pain or of the eye injury prior 
to the 1998 VA compensation examination, the opinion was that 
the veteran's eye problem was not related to the eye injury, 
per se.  The diagnosis was subjective symptoms of dry eyes 
that could have led to an ache and soreness type of 
phenomena.  There was no conclusive evidence in the claims 
file that denoted it was related to the injury in service.

In August 2001, the veteran underwent a VA examination.  
There was no change in the history of the right eye injury or 
the veteran's complaints.  The impression was that the 
veteran reported persistent irritation, tearing, and redness, 
although there were no objective findings to support those 
symptoms.

The veteran underwent a VA orthopedic examination in August 
2001 due to complaints of pain in the right foot and both 
knees.  The report noted that he worked as a mail carrier for 
six months after separation from service, but was currently 
working as an instructor in a high school.  Although the 
veteran stated he had suffered a fracture of the 5th 
metatarsal on the right foot, service medical records 
indicated the injury was on the left foot.  There was no 
change in the veteran's complaints.  There was no change in 
the range of motion of both knees.  He walked on heels and 
toes, fully squatted, and got on the examination table.  X-
rays of the knees did not reveal any significant abnormality.  
X-rays of the right foot showed no diagnostic bone, joint, or 
soft tissue abnormality.  The veteran did not allege 
limitation due to knee pain.  The examination did not reveal 
any significant changes since the last VA examination.  

A VA orthopedic examination was performed in January 2002.  
The claims file was not available at the time of the 
examination.  The examiner indicated that the examination 
request had a lot of double talk and was difficult to 
interpret, but that he was to examine the right foot with the 
5th metatarsal fracture rather than the left foot, as was 
indicated elsewhere.  The veteran noted complaints involving 
physical activities due to his knees.  Range of motion of 
both knees was unchanged, but a mild femoropatellar grind was 
noted on the right knee.  There was no evidence of laxity in 
AP dimensions of either knee.  There was 5 degrees of laxity 
of the right lower leg from the knee joint.  Regarding the 
little toe on the right foot, there was no evidence of 
abnormality.  An addendum dated in January 2002 indicated the 
claims filed had been received and reviewed later that day.  
The only discrepancy noted between the current examination 
and the previous one was whether it had been the 5th 
metatarsal on the right foot or left foot that had been 
fractured.  Both toes had looked normal to the examiner, 
although he only requested x-rays of the right foot.  

In January 2003 the veteran underwent a VA orthopedic 
examiner because the previous one had not met the 
requirements of the Board remand.  The claims file was 
reviewed prior to examination.  The veteran insisted that the 
toe on the right foot had been fractured in service and that 
there was no problem with the left foot, until he was shown 
the service medical records indicating the fracture was the 
left 5th metatarsal.  He refused further examination or x-
rays of his knees and foot indicating that he had gone 
through too many examinations in the past.  Based on a review 
of the records, there was no evidence of musculoskeletal 
limitation due to either his knees or feet.

Analysis

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2002).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

The veteran contends that he has a right eye disorder due to 
an injury in service.

Service medical records confirmed that the veteran sustained 
an injury to the right eye.  It appears, however, that the 
injury resolved quickly as the plan was to do addition 
follow-up if the eye was not 100 percent or symptoms 
increased within 24 to 48 hours and there is no evidence that 
any additional treatment was required.

Shortly after separation from service, the veteran underwent 
a VA eye examination.  The diagnosis was dry eyes 
ameibotitis.  The opinion was that the condition more likely 
happened over time as opposed to resulting from a specific 
injury.  In light of the length of time the veteran was in 
service and fact that the opinion was made within two month 
of separation of service, the veteran is given the benefit of 
the doubt that the disorder began to develop at some point 
during his 23 years of service.  

The Board notes that the veteran strongly contested the 
diagnosis and insisted that he had a disorder was a result of 
the injury; however, he was not diagnosed with any other eye 
disorder and there are several medical opinions that 
indicated he did not have an eye disorder associated with the 
inservice injury.

In view of the foregoing, service connection for ameibotitis 
is warranted.

Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

1.  Knees

The veteran's bilateral knee disorder is currently rated 
under diagnostic code 5257, Under this code, recurrent 
subluxation or lateral instability that is slight warrants a 
10 percent evaluation, while moderate and severe warrant 20 
and 30 percent, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

The Board notes that although the veteran appeared for the 
examination in January 2003 and provided some history of 
complaints and contentions, he refused to participate in a 
physical examination or undergo x-rays.  The Board requested 
the examination because previous examinations were incomplete 
and insufficient for accurate assessment of his orthopedic 
disabilities.  By refusing to be examined, the requested 
information was not obtained.  In most instances, when Board 
remands that are not complied with, the cases are remanded 
until all directives are completed; however, a remand for 
further evaluation will not be attempted in this case.  The 
veteran's unwillingness to be examined had the same effect as 
failing to show up for a scheduled examination.  The 
regulations clearly state in 38 C.F.R. § 3.655 that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  See 38 C.F.R. § 4.655(b) (2002).

As the evidence of record remains insufficient to determine 
if compensable ratings were warranted and he refused any 
further evaluation, the claims are denied.

2.  5th left metatarsal

Residuals of a fractured left 5th metatarsal is currently 
evaluated as zero percent disabling under diagnostic code 
5283, malunion or nonunion of the tarsal or metatarsal bones.  
Under the criteria for this code, a 10 percent rating is 
warranted for moderate disability, 20 percent is warranted 
for moderately severe disability, and 30 percent is warranted 
for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2002). 

As shown by the evidence, there is no medical evidence to 
show that residuals of a left 5th metatarsal ever warranted a 
compensable rating.  Examinations and x-rays failed to 
uncover any clinical findings associated with the healed 
fracture.  Indeed, the veteran testified that he, in fact, 
had not experienced any noteworthy difficulties regarding 
this disability.  During his most recent VA examination he 
again indicated that he had no problems with the left foot.  
The evidence does not suggest a need to apply stated ratings 
as there has been no change in the level of disability shown 
in the medical records.

Based on the foregoing, the preponderance of the evidence is 
against the claim; therefore, the benefit of the doubt 
doctrine is not for application and the claim is denied.  


ORDER

Service connection for dry eyes ameibotitis is granted.

A compensable initial evaluation for a left knee disorder is 
denied.

A compensable initial evaluation for a right knee disorder is 
denied.

A compensable initial evaluation for residuals of a left 5th 
metatarsal fracture is denied.



____________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

